Title: Thomas Jefferson to Louis H. Girardin, 31 March 1813
From: Jefferson, Thomas
To: Girardin, Louis Hue


           Mar. 31: 13.
          Th: Jefferson presents his compliments to mr Gerardin Girardin & is sorry he cannot furnish him the Early York cabbage seed. he has ceased to cultivate it because the seed cannot be raised in this country. he sends him some green curled Savoy
			 cabbage,
			 the only kind he has.
			 he sends him also
			 some
			 Malta Kale which he recieved from that island and finds preferable to t either the Scotch or Delaware Kales.
			 he sends him some Sprout Kale
			 which he got from his friend Thouin, & is the most precious winter vegetable he knows.
			 likewise Red
			 Haricots which he recieved from M. Thouin, very delicate.
			 he adds the best
			 kind of
			 Snap he has ever seen in this country;
			 Long Haricots sent him from Georgia, very delicious and
			 a sowing of
			 Ledman’s Dwarf peas from Philadelphia which he thinks the very best of all the kinds of latter peas.
			 it may be of some avail to mr Girardin to know that mr Price his neighbor of Milton is the best gardener of this neighborhood, is the most curious in cultivating the best species always, is a very kind honest man, and may be able to furnish mr Gerardin many kinds of
			 seeds.
			 if there are any other kinds in Th:J’s stock which mr Girardin may need, they will be at his service. he salutes him with esteem & respect
        